Citation Nr: 1445828	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-05 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified at an August 2012 hearing before the undersigned Acting Veterans Law Judge in Wichita, Kansas.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has been diagnosed with PTSD, with major depressive disorder, which is related to in-service military sexual trauma (MST) that has been corroborated by credible supporting evidence.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD and MDD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of the Veteran's claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

If a PTSD claim is based on in-service personal assault, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident and evidence of behavior changes following the claimed assault may constitute credible evidence of the claimed stressor.  38 C.F.R.              § 3.304(f)(5) (2013).  Examples of such behavior change include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

Analysis

The Veteran has alleged that he was the victim of MST in service.  The Veteran has consistently relayed a similar account of the alleged incident in various VA treatment records.  See August 2006 VA treatment record, May 2007 VA treatment record, October 2009 VA treatment record, November 2009 VA treatment record, May 2011 VA treatment record, August 12, 2011 VA treatment record.  An August 11, 2011 VA treatment noted stated that the Veteran reported the MST occurred "when he was 17 years old in 1965" and an August 23, 2011 VA treatment note stated that the Veteran reported his diagnosis of PTSD "is based on 'rape while in the Navy at the age of 17.'"

The Veteran's service treatment records do not document any complaints, findings, or treatment of PTSD or any acquired psychiatric disorder, nor do they contain any reference to the Veteran's alleged in-service MST.  However, as discussed above, evidence of behavior changes following the claimed MST may constitute credible evidence of the claimed stressor and deterioration in work performance is an example of such behavior changes.  The Veteran's personnel records reflect that he enlisted in the military in June 1965.  In March 1966, or approximately 9 months after he enlisted in service, the Veteran's personnel records indicate that he went on unauthorized absence and that he "[s]urrendered" in May 1966.  The Veteran subsequently was given non-judicial punishment for this offense.  Other instances of non-judicial punishment are noted in July 1967 (for failure to obey a direct order), February 1968 (for asleep on watch), August 1968 (for unauthorized absence), November 1968 (for unauthorized absence) and May 1969 (for failure to go to appointed place of duty at the time prescribed).  

Based on a review of the evidence, the Board concludes that, resolving reasonable doubt in the Veteran's favor, the alleged in-service MST has been corroborated.  The Veteran has consistently relayed a similar account of the alleged MST and the Board finds his statements in this regard to be credible.  The Board notes that some of the Veteran's reports of the MST documented in VA treatment records predate the filing of his current claim, which was dated in November 2009 and was received in December 2009.  See August 2006 VA treatment record, May 2007 VA treatment record, October 2009 VA treatment record, November 2009 VA treatment record.  The Veteran has stated that the MST occurred in 1965.  As outlined above, the Veteran enlisted in the military in June 1965 and no discipline problems were noted until March 1966 when the Veteran was on unauthorized absence for over a month.  Subsequently, numerous other disciplinary actions followed.  The Board finds that the disciplinary record outlined in the Veteran's personnel records is evidence of a deterioration in work performance in-service that occurred following the alleged MST and that this is evidence of behavior changes which is credible evidence of the alleged MST.  See 38 C.F.R. 3.304(f)(5) (2013).  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's alleged in-service stressor, specifically the alleged MST, is corroborated.        

As the Veteran's in-service stressor has been corroborated by credible supporting evidence, the remaining elements for entitlement to service connection for PTSD are a current diagnosis and a link between the Veteran's current symptoms and the in-service stressor.  A May 2011 VA treatment note included an evaluation for PTSD.  The treatment note discussed the Veteran's alleged MST and included a diagnosis of PTSD.  Similarly, an August 2011 VA treatment note discussed the Veteran's alleged MST and included a diagnosis of "[p]ost traumatic stress disorder, chronic, from Military sexual trauma."   

As outlined above, the Board has concluded that the Veteran's in-service stressor, specifically the alleged MST, is corroborated by credible supporting evidence.  The May 2011 and August 2011 VA treatment notes both provide a diagnosis of PTSD that is related to the in-service MST.  As such, the Board concludes that entitlement to service connection for PTSD is warranted.  

In reaching its conclusion in this case, the Board acknowledges the Veteran has also been diagnosed with MDD.  See, e.g., March 2010 VA treatment note.  As the MDD may be intertwined and related to the PTSD diagnosis and the MST leading to that diagnosis, and resolving reasonable doubt in the Veteran's favor, the Board will treat the PTSD diagnosis as an expanded claim including MDD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In sum, and resolving reasonable doubt in the Veteran's favor, the Veteran has been diagnosed with PTSD, with MDD, which is related to in-service MST that has been corroborated by credible supporting evidence.  As such, and again resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD and MDD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD, is granted.  




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


